Case: 09-40708     Document: 00511055300          Page: 1    Date Filed: 03/18/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                           March 18, 2010
                                     No. 09-40708
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

JODY MCCREARY,

                                                   Plaintiff-Appellant

v.

JACK SKEEN, JR.; DIANE DEVASTO; ALICIA CASHELL; DONALD
DAVIDSON,

                                                   Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 6:09-CV-253


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
        Jody McCreary, Texas prisoner # 1142309, moves this court for leave to
proceed in forma pauperis (IFP) in this appeal from the district court’s dismissal
of his 42 U.S.C. § 1983 complaint. The district court dismissed the complaint
because McCreary had not shown that he paid the $200 sanction imposed in
In re McCreary, No. 08-40665, and, for the same reason, certified that the appeal
was not taken in good faith.


        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-40708    Document: 00511055300 Page: 2         Date Filed: 03/18/2010
                                 No. 09-40708

      In his IFP motion, McCreary does not address the district court’s reasons
for denying IFP. By failing to discuss the district court’s rationale for denying
his IFP motion, McCreary has abandoned the issue, and it is the same as if he
had not appealed the district court’s order. See Brinkmann v. Dallas County
Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).              Accordingly,
McCreary’s IFP motion is denied and his appeal is dismissed as frivolous. See
Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5 TH C IR. R. 42.2.
      We have previously warned McCreary that the filing of any future
frivolous or repetitive filings in this court or any court subject to this court’s
jurisdiction would subject him to additional sanctions as would the failure to
withdraw any pending matters that are frivolous. See McCreary v. Gardner,
No. 09-40398, 2009 WL 5183837 at *1 (5th Cir. Dec. 28, 2009)(unpublished);
McCreary v. Kent, No. 09-40348, 2009 WL 5183838 at *1 (5th Cir. Dec. 28,
2009)(unpublished). Because he failed to withdraw this appeal, McCreary is
ordered to pay sanctions in the amount of $100, payable to the clerk of this court.
The clerk of this court and the clerks of all federal district courts within this
circuit are directed to refuse to file any civil complaint or appeal by McCreary
unless McCreary submits proof of satisfaction of this sanction. If McCreary
attempts to file any further notices of appeal or original proceedings in this court
without such proof, the clerk will docket them for administrative purposes only.
Any other submissions which do not show proof that the sanction has been paid
will be neither addressed nor acknowledged.
      IFP DENIED; APPEAL DISMISSED; SANCTION IMPOSED.




                                         2